DETAILED ACTION
Allowable Subject Matter
1.        Claims 1-2, 4-13 and 15-22 are allowed over the prior art of record.

Reasons for Allowance
2.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “An electronic device comprising: a foldable housing at least partially foldable via a hinge; a display including a flexible display panel viewable through a front surface of the foldable housing and being at least partially foldable, and a conductive plate disposed on a rear surface of the flexible display panel and supporting the flexible display panel; a circuit board disposed to face at least a portion of a border of the conductive plate in the foldable housing; and at least one conductive connection member1 comprising a conductor, disposed between the conductive plate and the circuit board and electrically connecting the conductive plate and a ground of the circuit board, wherein the conductive plate includes a first portion overlapping the flexible display panel and a second portion extending from the first portion to an edge of the flexible display panel without overlapping the flexible display panel, and the conductive connection member contacts at least a portion of the second portion,” as recited claim 1, “An electronic device comprising: a foldable housing at least partially foldable via a hinge; a display including a flexible display panel viewable through a front surface of the foldable housing and being at least partially foldable, and a conductive plate disposed on a rear surface of the flexible display panel and supporting the flexible display panel; a circuit board disposed to face at least a portion of a border of the conductive plate in the foldable housing; and at least one conductive connection member, comprising a conductor, disposed between the conductive plate and the circuit board and electrically connecting the conductive plate and a ground of the circuit board, wherein the conductive plate includes a third portion overlapping a display region of the flexible display panel and a fourth portion overlapping a non-display region of the flexible display panel, and the conductive connection member contacts at least a portion of the fourth portion.” as recited claim 4, “An electronic device comprising: a housing having a side bezel at least partially surrounding an edge of the electronic device; a display including a flexible display panel and a conductive plate disposed on a rear surface of the flexible display panel, the conductive plate supporting the flexible display panel; -5-Myeongsu OHAtty Docket No.: JAR-0912-0325 Appl. No. 17/037,969 Response to OA dated 04/12/2022 a circuit board disposed to face at least a portion of a border of the conductive plate inside the side bezel and including a ground; and at least one connective connection member, comprising a conductor, disposed between at least the conductive plate and the circuit board and electrically connecting the conductive plate and the ground of the circuit board, wherein the conductive plate includes a first portion overlapping the flexible display panel and a second portion extending from the first portion to an edge of the flexible display panel without overlapping the flexible display panel, and the conductive connection member contacts at least a portion of the second portion.” as recited claim 12, “An electronic device comprising: The electronic device of claim 12, a housing having a side bezel at least partially surrounding an edge of the electronic device, -6-Myeongsu OHAtty Docket No.: JAR-0912-0325 Appl. No. 17/037,969 Response to OA dated 04/12/2022 a display including a flexible display panel and a conductive plate disposed on a rear surface of the flexible display panel, the conductive plate supporting the flexible display panel; a circuit board disposed to face at least a portion of a border of the conductive plate inside the side bezel and including a ground; and at least one connective connection member comprising a conductor disposed between the conductive plate and the circuit board and electrically connecting the conductive plate and the ground of the circuit board, wherein the conductive plate includes a third portion overlapping a display region of the flexible display panel and a fourth portion overlapping a non-display region of the flexible display panel, and the conductive connection member contacting at least a portion of the fourth portion.” as recited claim 15.
            Claims 2-3, 5-11, 13 and 16-22 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 4, 12 and 15.

 	The primary reason for allowance is prevents and/or reduces the risk of a user who touches or access the side member from getting shocked. These combinations have been found to be non-obvious over the prior art, hence claim 1-2, 4-13 and 15-22 are allowed.

.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848